Case 1:20-cv-00891-TWP-TAB Document 1 Filed 03/19/20 Page 1 of 4 PageID #: 1




                      IN THE UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF INDIANA
                              INDIANAPOLIS DIVISION

STEPHEN KNOWLES, TRUSTEE OF THE                             )
BRICKLAYERS OF INDIANA RETIREMENT                           )
FUND, BRICKLAYERS AND TROWEL TRADES                         )
INTERNATIONAL PENSION FUND, BRICKLAYERS                     )
AND ALLIED CRAFTWORKERS INTERNATIONAL                       )
HEALTH FUND (AS SUCCESSOR TO BRICKLAYERS                    )
OF INDIANA HEALTH AND WELFARE FUND),                        )
INDIANA BRICKLAYERS LOCAL 4 JOINT                           )
APPRENTICESHIP TRAINING COMMITTEE AND                       )
INDIANAPOLIS PENSION FUND,                                  )
                     Plaintiffs,                            ) No. 1:20-cv-891-
                                                            )
               v.                                           )
                                                            )
FOUNDRY MAINTENANCE SERVICE, INC., an                       )
Indiana domestic for-profit corporation,                    )
                              Defendant.                    )

                                         COMPLAINT

       Plaintiffs, by their attorneys, DONALD D. SCHWARTZ and ARNOLD AND KADJAN,

LLP, complain against Defendant, FOUNDRY MAINTENANCE SERVICE, INC., as

follows:

                                           COUNT I

       1.      (a)     Jurisdiction of this cause is based on Section 301 of the National Labor

Relations Act, 29 U.S. C. Section 185(a) as amended.

               (b)    Jurisdiction of this cause is based upon Section 502 of the Employee

Retirement Security Act of 1974, 29 U.S.C. Section 1132, 1145 ("ERISA"), as amended.

       2.      Venue is founded pursuant to 29 U.S.C. Section 1132(e)(2) in this District where

the Funds, as described in Paragraph 3, are administered.

       3.      (a)    The Plaintiffs in this count are STEPHEN KNOWLES, TRUSTEE OF
Case 1:20-cv-00891-TWP-TAB Document 1 Filed 03/19/20 Page 2 of 4 PageID #: 2




THE BRICKLAYERS OF INDIANA RETIREMENT FUND, et. al. (“the Funds”), and have

standing to sue pursuant to 29 U.S.C. Section 1132(d)(1).

                (b)    The Funds have been established pursuant to collective bargaining

agreements previously entered into between the Bricklayers and its affiliated locals (the "Union")

and certain employer associations whose employees are covered by the collective bargaining

agreement with the Union.

                (c)    The Funds are maintained and administered in accordance with and

pursuant to the provisions of the National Labor Relations Act, as amended, and other applicable

state and federal laws and also pursuant to the terms and provisions of the agreements and

Declarations of Trust which establish the Funds.

        4.      (a)    Defendant,     FOUNDRY         MAINTENANCE            SERVICE,       INC.

(“FOUNDRY”) is an Indiana domestic for-profit corporation doing business within this Court's

jurisdiction.

                (b)    FOUNDRY is an employer engaged in an industry affecting commerce.

        5.      Since October 18, 2005, FOUNDRY has entered into a collective bargaining

agreement with the Union pursuant to which it is required to pay specified wages and to make

periodic contributions to the Funds on behalf of certain of its employees (Exhibit “A”).

        6.      By virtue of certain provisions contained in the collective bargaining agreements,

FOUNDRY is bound by the Trust Agreement establishing the Funds.

        7.      Under the terms of the collective bargaining agreements and Trust Agreements to

which it is bound, FOUNDRY is required to make contributions to the Funds on behalf of their

employees and, when given reasonable notice by Plaintiffs or their representatives, to submit all

necessary books and records to Plaintiff’s accountant for the purpose of determining whether or




                                                2
Case 1:20-cv-00891-TWP-TAB Document 1 Filed 03/19/20 Page 3 of 4 PageID #: 3




not it is in compliance with its obligation to contribute to the Funds.

        8.     Plaintiffs are advised and believe that from August 1, 2018 through the present,

FOUNDRY has failed to make some of the contributions from time to time required to be paid

by it to the Funds pursuant to the terms of the Trust Agreements by which it is bound, all in

violation of its contractual obligations and its obligations under applicable state and federal

statutes.

        WHEREFORE, Plaintiffs pray for relief as follows:

        A.     FOUNDRY be ordered to submit to an audit for August 1, 2018 through the

present.

        B.     Judgment be entered on any amounts found to be due on the audit.

        C.     Plaintiffs be awarded their costs herein, including reasonable attorneys’ fees and

costs incurred in the prosecution of this action, together with liquidated damages in the amount

of 20%, all as provided in the applicable agreements and ERISA Section 502(g)(2).

        D.     FOUNDRY be enjoined from violating the terms of the collective bargaining

agreements and Trust Agreements by failing to make timely payments to the Funds and be

ordered to resume making those payments.

        E.     This Court grant Plaintiffs such other and further relief as it may deem

appropriate under the circumstances.

                                               Respectfully submitted,

                                               STEPHEN KNOWLES, TRUSTEE OF THE
                                               BRICKLAYERS OF INDIANA RETIREMENT
                                               FUND, et. al.


                                               By: s/Donald D. Schwartz
                                                  One of their Attorneys




                                                 3
Case 1:20-cv-00891-TWP-TAB Document 1 Filed 03/19/20 Page 4 of 4 PageID #: 4




Donald D. Schwartz
ARNOLD AND KADJAN, LLP
35 E. Wacker Dr., Suite 600
Chicago, Illinois 60601
(312) 236-0415




                                     4
